Citation Nr: 0530765	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a fracture of the left 
thigh with rod placement and arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1955 to 
February 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.  The veteran filed his 
notice of disagreement in October 2000, the RO issued a 
statement of the case in December 2000, and the veteran 
perfected his appeal in December 2000.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserted (such as in his letter dated in May 
2003) that he broke his thigh in service and was hospitalized 
for 6 weeks in 1955, and then had a rod removed from his 
thigh a year later in 1956; and (in his VA treatment record 
in October 2000) that he now has pain in his left thigh.

The veteran has also asserted (in his notice of disagreement) 
that X-rays of his hip are on file at the VA medical center 
in Alexandria, Louisiana; and the veteran's representative 
has indicated that the veteran currently has left hip 
arthritis.

The Court of Appeals for Veteran's Claims has indicated that 
a medical examination should be provided when the evidence 
shows that the veteran has a current disability that may be 
associated with active duty; but the veteran's file does not 
contain sufficient medical evidence for the Board to make a 
decision on the claim.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In this case, the evidence reflects that the 
veteran currently has hip pain, and possibly arthritis, 
which he believes is related to a broken left femur while in 
service.  However, a review of the veteran's claims file 
fails to uncover a medical examination addressing the 
etiology of the veteran's current hip pain.

Accordingly, the Board considers that a medical opinion 
would materially assist in the development of this appeal.

As such, this matter is REMANDED for the following action:

1.  Seek (with any needed assistance from 
the veteran) clinical records from all 
private and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who have treated him for his hip since 
1955.  Pursue all logical follow-up 
development in this regard.  
Specifically, obtain a copy of the X-rays 
of the veteran's left hip which the 
veteran asserts are on file at the VA 
medical center in Alexandria, Louisiana.    

2.  Schedule the veteran for an 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.

The examiner should specifically comment 
on whether the veteran has a left hip 
disability, and, if so, whether it is as 
likely as not that the veteran's left hip 
disability was caused by or began during 
his time on active duty.

3.  Then, re-adjudicate the claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


